DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-2, 7-9, and 13-25 are pending.
Claims 19 and 20 are withdrawn from further consideration as being directed to a non-elected invention.
Claim Objections
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach, suggest, nor provide motivation for a plaster board having no separate structural adhesive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “the board” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending claim 23 to read “the plaster board”.
Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 23 recites the limitation “wherein the adhesive tape provides the edge of the board with the appearance of one continuous layer.”  This limitation is an intended function of the adhesive tape and does not further limit the structure of the plaster board.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 13-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2011/0061324 to Tinianov cited in Information Disclosure Statement filed 26 August 2020 (herein Tinianov).
Regarding claim 1, Tinianov teaches panels for use in building construction such as partitions, walls, ceilings, floors, or doors that exhibit improved acoustical sound proofing (abstract).  Tinianov teaches that the panel comprises a first layer comprising a gypsum board corresponding to the first layer of hardened plaster material recited in the instant claims and a second layer comprising a gypsum board corresponding to the second layer of hardened plaster material recited in the instant claims wherein the two gypsum board layers are glued together with a first viscoelastic adhesive corresponding to the viscoelastic polymer recited in the instant claims and a second structural adhesive corresponding to the structural adhesive recited in the instant claims (paragraph 0015).  The instant specification discloses that plaster material is made of gypsum (page 1, paragraph 0003); therefore, the gypsum board layers of Tinianov meet the requirements of being a hardened plaster material.  Fig 1 of Tinianov shows that the first and second gypsum board layers each have a first and second surface as recited in the instant claims and that the two layers together have a first, second, third, and fourth edge as recited in the instant claims (paragraphs 0031-0032).  Fig 5a of Tinianov shows a plan view of the adhesive disposed between the two gypsum layers wherein the structural adhesive is in stripes 502 and 508 that surrounding areas of the viscoelastic adhesive 504 (paragraph 0049).  The stripes of structural adhesive surround the viscoelastic adhesive on the first, second, third, and fourth edges in such a way as to prevent the viscoelastic adhesive from extending to the edge of the panel as recited in the instant claims.  Tinianov teaches that the stripes of structural adhesive 502 and 508 have a width of ½ to 1 ½ inches (paragraph 0050).  One of ordinary skill in the art would recognize that this means that the 
Regarding there being no other regions of structure adhesive being present but for where it is disposed along each of the first, second, third, and fourth edges, Tinianov teaches that the stripes of structural adhesive are located such that they lie over the expected structural framing locations (paragraph 0033) and Fig 7a shows that structural adhesive stripes on areas besides the edge of the panel are not required (paragraph 0053).  Therefore, given the teachings of Tinianov that the structural adhesive is placed where it is needed and that adhesive is not required away from the edge of the panel, it would be obvious to one of ordinary skill in the art that the panel of Tinianov would have structural adhesive only along the edges if it was required.
Regarding claim 7, Tinianov teaches all the limitations of claim 1 as discussed above.
As discussed above, Tinianov teaches that the stripes of structural adhesive 502 and 508 have a width of ½ to 1 ½ inches (paragraph 0050).  One of ordinary skill in the art would recognize that this means that the viscoelastic material is at least ½ to 1 ½ inches from the edges of the panel which is close to the range recited in instant claim 7.  It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 (I).
Regarding claims 13 and 14, Tinianov teaches all the limitations of claim 1 as discussed above.
As discussed above, Fig 5a of Tinianov shows stripes of structural adhesive 502 and 508 that extend along the edges of the panels.  Fig 5a also shows that the stripes of structural adhesive 502 and 508 extend to the edges of the panel and also contact the viscoelastic adhesive 504 which meets the limitations of claims 13 and 14, respectively.
Regarding claim 15
Tinianov teaches that the viscoelastic adhesive has a shear modulus of from 102 to 106 Pa and the structural adhesive has a shear modulus of 106 Pa or more (paragraph 0032).  This results in a shear modulus difference that overlaps the range recited in instant claim 15.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 16 and 17, Tinianov teaches all the limitations of claim 1 as discussed above.
Tinianov teaches that the stripes of structural adhesive 502 and 508 should be such that no less than 20% of the total surface area of the panel is covered by the viscoelastic adhesive area 504 (paragraph 0050).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 21, Tinianov teaches all the limitations of claim 1 as discussed above.
Fig 7a shows that when there is no structural adhesive that is not disposed along the edges of the panel, the rest of the area is covered with viscoelastic adhesive (paragraph 0053).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2011/0061324 to Tinianov cited in Information Disclosure Statement filed 26 August 2020 (herein Tinianov) as applied to claim 1 above and in view of U.S. Pre-grant Publication 2001/0044016 to Watras cited in previous Office action (herein Watras).
Regarding claim 2, Tinianov teaches all the limitations of claim1 as discussed above.
Tinianov is silent as to the outer surface of one of the gypsum board layers having a taper along one or more edges.
Watras teaches a gypsum board having four tapered edges (abstract).  Fig 3 of Watras shows that each edge of the gypsum board is tapered on only one side, i.e. tapered from the first to the second surface (paragraph 0031).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of the gypsum board layers of Tinianov to be a four-tapered edge board as taught by Watras because it provides a more attractive and monolithic appearance when the panel is installed by provided smoother joints (paragraph 0004.
Examiner notes that if the panel of Tinianov were modified according to Watras, one of ordinary skill in the art would also follow the teaching of Watras to taper only one side of the panel, i.e. only one gypsum board layer would be tapered, thus meeting the limitations of instant claim 2.
Claims 8 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2011/0061324 to Tinianov cited in Information Disclosure Statement filed 26 August 2020 (herein Tinianov) as applied to claim 1 above and in view of U.S. Pre-grant Publication 2016/0146349 to La Ley et al. cited in previous Office action (herein La Ley).
Regarding claim 8, Tinianov teaches all the limitations of claim 1 as discussed above.
Tinianov is silent as to an adhesive tape surrounding the edges of the panel.
La Ley teaches the sealing of the edge of a composite panel (abstract) used in flooring (paragraph 0001).  La Ley teaches that the edge is sealed with an adhesive strip with a width greater than the thickness of the panel such that a peripheral portion of the planar panel surfaces are covered by the strip (paragraphs 0025-0026).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Tinianov to use the edge sealing strip of La Ley because it would protect the panel against foreign matter and moisture uptake (paragraph 0026).
Regarding claims 22 and 23, Tinianov and La Ley teach all the limitations of claim 8 as discussed above.
The panel of Tinianov as modified to use the edge sealing strip of La Ley would have every edge of the panel covered with a sealing strip in order to follow the teachings of La Ley to protect against .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2011/0061324 to Tinianov cited in Information Disclosure Statement filed 26 August 2020 (herein Tinianov) in view of U.S. Pre-grant Publication 2016/0146349 to La Ley et al. cited in previous Office action (herein La Ley) as applied to claim 8 above and in further view of U.S. Pre-grant Publication 2005/0266225 to Currier et al. cited in Information Disclosure Statement filed 26 August 2020 (herein Currier).
Regarding claim 9, Tinianov and La Ley teach all the limitations of claim 8 as discussed above.
Tinianov is silent as to the gypsum board layers having a first or second liner.  
Currier teaches a gypsum board having a coated non-woven glass fiber facing material (abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gypsum board layers of Tinianov to have the facing material of Currier because it would provide moisture resistance (paragraph 0011) which also achieving a very smooth surface (paragraph 0015).
If the panel of Tinianov were modified according to both La Ley and Currier, the facing material of Currier would be part of the gypsum board layers while the edge sealing strip of La Ley would go over a portion of the gypsum board layers in such a manner that would meet the limitations of instant claim 9. 
Claim 18U.S. Pre-grant Publication 2011/0061324 to Tinianov cited in Information Disclosure Statement filed 26 August 2020 (herein Tinianov) as applied to claim 1 above and in view of U.S. Patent 3, 828,504 to Egerborg et al. cited in previous Office action (herein Egerborg).
Regarding claim 18, Tinianov teaches all the limitations of claim 1 as discussed above.
Tinianov is silent as to the elastic modulus of the viscoelastic adhesive.
Egerborg teaches a concrete structural member comprising two elongated concrete elements spaced apart from one another by a layer of viscoelastic material (abstract).  Egerborg teaches that the viscoelastic material has a modulus of elasticity of 106 to 108 N/m2 (Col 2, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viscoelastic adhesive of Tinianov to have the modulus of elasticity taught by Egerborg because it allows a thin layer to absorb energy (Col 2, lines 1-5).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2011/0061324 to Tinianov cited in Information Disclosure Statement filed 26 August 2020 (herein Tinianov) in view of U.S. Pre-grant Publication 2016/0146349 to La Ley et al. cited in previous Office action (herein La Ley).
Regarding claim 24, Tinianov teaches panels for use in building construction such as partitions, walls, ceilings, floors, or doors that exhibit improved acoustical sound proofing (abstract).  Tinianov teaches that the panel comprises a first layer comprising a gypsum board corresponding to the first layer of hardened plaster material recited in the instant claims and a second layer comprising a gypsum board corresponding to the second layer of hardened plaster material recited in the instant claims wherein the two gypsum board layers are glued together with a first viscoelastic adhesive corresponding to the viscoelastic polymer recited in the instant claims and a second structural adhesive (paragraph 0015).  The instant specification discloses that plaster material is made of gypsum (page 1, paragraph 0003); therefore, the gypsum board layers of Tinianov meet the requirements of being a hardened plaster material.  Fig 1 of Tinianov shows that the first and second gypsum board layers each have a first and second surface as recited in the instant claims and that the two layers together have a first, second, third, and fourth edge as recited in the instant claims (paragraphs 0031-0032).  Fig 5a of Tinianov shows 
Regarding there being no other regions of structure adhesive being present but for where it is disposed along each of the first, second, third, and fourth edges, Tinianov teaches that the stripes of structural adhesive are located such that they lie over the expected structural framing locations (paragraph 0033) and Fig 7a shows that structural adhesive stripes on areas besides the edge of the panel are not required (paragraph 0053).  Therefore, given the teachings of Tinianov that the structural adhesive is placed where it is needed and that adhesive is not required away from the edge of the panel, it would be obvious to one of ordinary skill in the art that the panel of Tinianov would have structural adhesive only along the edges if it was required.
Tinianov is silent as to an adhesive tape surrounding the edges of the panel.
La Ley teaches the sealing of the edge of a composite panel (abstract) used in flooring (paragraph 0001).  La Ley teaches that the edge is sealed with an adhesive strip with a width greater than the thickness of the panel such that a peripheral portion of the planar panel surfaces are covered by the strip (paragraphs 0025-0026).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Tinianov to use the edge sealing strip of La Ley because it would protect the panel against foreign matter and moisture uptake (paragraph 0026).
Response to Amendment
In view of Applicant’s amendments filed 29 January 2021, previous objection to claim 4 is hereby withdrawn.
In view of Applicant’s amendments filed 29 January 2021, previous rejection of claim 5 under 35 U.S.C. 112(b) is hereby withdrawn.
In view of Applicant’s amendments filed 29 January 2021, previous rejections under 35 U.S.C. 102(a)(1) are hereby withdrawn.  New grounds of rejection are set forth above.
Applicant's arguments filed 21 January 2021 have been fully considered but they are not persuasive. 
Applicant argues that the claimed configuration wherein no structural adhesive is disposed away from the edges of the panel is forbidden by the teachings of Tinianov (Remarks, page 8).  As discussed above, Tinianov teaches that the stripes of structural adhesive are located such that they lie over the expected structural framing locations (paragraph 0033) and Fig 7a shows that structural adhesive stripes on areas besides the edge of the panel are not required (paragraph 0053).  Therefore, given the teachings of Tinianov that the structural adhesive is placed where it is needed and that adhesive is not required away from the edge of the panel, it would be obvious to one of ordinary skill in the art that the panel of Tinianov would have structural adhesive only along the edges if it was required.  There is no teaching in Tinianov that panels can be made without structural adhesive disposed in the middle of the panel.
Applicant argues that one of ordinary skill in the art would not modify the panel of Tinianov to use the edge sealing strips of La Ley because they are not analogous art and there would be no reason .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Examiner, Art Unit 1783